*278Opinion by
Walker, J.
The testimony of the head of the import department of the plaintiff company was to the effect that the cases and combs in issue were-always bought, sold, and used together. The court was of the opinion that the combination of the case containing the mirror and the comb does not create a new article having a new name, character, or use. It was found that the reasoning in United States v. Hensel (22 C. C. P. A. 281, T. D. 47330) applies with equal force to the merchandise herein. In accordance therewith the protest was overruled.